Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 14-15, 17-18, and 20-21 are currently pending in the present application.
Claims 1, 6-7, 10, 17, and 18 are currently amended; claims 2, 4, 8, 9, 14, 15 are original; claims 3 and 5 have been previously presented; claims 11-13, 16, and 19 have been canceled by the applicant; and claims 20-21 are new.
Response to Amendment
The amendment dated 24 June 2022 has been entered into the record.
Response to Arguments
Regarding the rejection of independent claims 1, 17, and 18 under 35 U.S.C. § 112(b), applicant argues that because the claim limitation “a predetermined condition” has been defined in claim 10, the rejection of claims 1, 17 and 18 should be withdrawn. This argument is not persuasive. While the definition of “a predetermined condition” is recited in claim 10, it does not clarify the meaning of the limitation with respect to claims 1 , 17, and 18. It is well-settled that the words of a claim must be given their plain meaning. The plain meaning of a term is defined as the ordinary and customary meaning given to the term by a person of ordinary skill in the art at the time of the invention. One exception to giving terms in a claim limitation their ordinary and customary meaning in the art are when the applicant acts as its own lexicographer (MPEP § 2111.01). Here, applicant has acted as its own lexicographer by crafting a definition of the limitation “a predetermined condition” based on the recitations in paragraph 37 of the present specification. While applicant may act as its own lexicographer, it is impermissible to import limitations, such as specialized definitions, into the claim. 
Regarding the rejection of claim 10 under 35 U.S.C. § 112(b), the meaning of the limitations “a corresponding normal specification parameter” and “a specification parameter” is unclear, as more fully set forth in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10, 14-15, 17-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Re: claim 1, the meaning of the limitation “a predetermined condition” is unclear for the reasons set forth above in the previous section. 
Re: claims 2-10, 14-15, and 20-21, because they depend upon claim 1, they are likewise rejected.
Re: claim 10, the meaning of the limitation “a corresponding normal specification parameter” is unclear. This term is not a term of art that would have been understood by a person of ordinary skill in the art at a time prior to the effective date. Moreover, it is unclear as to whether the limitations “a corresponding normal specification parameter” and “a specification parameter” refer to the same element or to differing elements. 
In addition, the meaning of the entire limitation “the predetermined condition comprises the number of spacers that do not satisfy a corresponding normal specification parameter exceeds a threshold or a ratio of the number of spacers that do not satisfy the corresponding normal specification parameter to the total number of the spacers exceeds a predetermined ratio; wherein a specification parameter comprises a size and a shape of each spacer in the spacer layer, and a height and integrity of the spacer layer” is unclear. There are grammar errors in the limitation that render its meaning incomprehensible.
In addition, it is not clear as to what the difference is between the following two identified claim limitations, as they both appear to be describing the same step:  limitation #1: “detecting a specification parameter of each of the spacers, and counting the number of the spacers that do not satisfy the corresponding normal specification parameter; determining that the spacer layer satisfies the predetermined condition if the number of the spacers that do not satisfy the corresponding normal specification parameter exceeds the threshold and removing the spacer layer using the rework stripper to expose the conductive layer” and limitation #2: “detecting a specification parameter of each of the spacers, and counting the ratio of the number of the spacers that do not satisfy the specification parameter to the total number of the spacers; determining that the spacer layer satisfies the predetermined condition if the ratio of the number of the spacers that do not satisfy the corresponding normal specification parameter to the total number of the spacers exceeds the predetermined ratio; and removing the spacer layer using the rework stripper to expose the conductive layer.”
Re: claim 17, the meaning of the limitation “a predetermined condition” is unclear for the reasons set forth above in the previous section. 
Re: claim 18, the meaning of the limitation “a predetermined condition” is unclear for the reasons set forth above in the previous section.
Prior Art Rejections
As set forth in the previous office action dated 18 April 2022, the examiner has attempted to determine the meaning of claimed subject matter; however, the indefiniteness of the claims prevents a thorough search of the prior art based upon recognizable technical features and limitations in the art. From the limited understanding possible, it appears that Chinese Patent Application No. CN 107153305 (machine translation & original included in the previous office action) discloses the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871